Citation Nr: 1036815	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-37 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2010) for additional bilateral hearing loss 
disability due to medications prescribed at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in March 2006 and 
November 2007.  The Veteran appeared for an RO hearing in May 
2008 and a Travel Board hearing in June 2009.  As described in 
further detail below, the Veterans Law Judge who held the Travel 
Board hearing is no longer employed by the Board, and the Veteran 
has requested to proceed without an additional hearing.

Also, during his June 2009 hearing, the Veteran appeared to raise 
a claim for service connection for tinnitus.  The claim for 
service connection for tinnitus is accordingly referred 
back to the RO for appropriate action.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.








REMAND

This case raises questions as to the applicability of 38 C.F.R. 
§ 20.1304(c) (2009), concerning the Veteran's right to have new 
evidence submitted to the Board post-certification to be 
considered by the agency of original jurisdiction (AOJ).  

In November 2009, the Board obtained an independent medical 
expert opinion (IME) regarding medical matters involved in the 
Veteran's claim.  In December 2009 correspondence, VA provided 
the Veteran with a copy of the opinion, a letter informing him 
that he could respond with additional evidence and argument, and 
a Medical Opinion Response Form that gave the Veteran three 
choices as to how he would like his case addressed by VA.  The 
Veteran responded in January 2010 with a three page hand-written 
statement, and a signed Medical Opinion Response Form on which 
the Veteran clearly checked the box indicating "I am submitting 
the enclosed argument and/or evidence.  Please remand my case to 
the AOJ for review of this new evidence submitted by me."  

In February 2010, the Veteran was further informed that the 
Veterans Law Judge who had conducted the June 2009 hearing was no 
longer employed by the Board and that he had the right to an 
additional hearing.  In April 2010, he submitted additional 
materials, including several February 2010 VA treatment records 
and additional lay statements.  

As the Veteran has clearly indicated that he seeks a remand for 
AOJ consideration of the new argument and/or evidence, the Board 
will remand the claim so that the AOJ may consider such.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Readjudicate the issues on appeal, with 
consideration of all evidence and argument 
received subsequent to the certification of 
this case to the Board.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case.  A 
reasonable period of time should be allowed 
for a response before the case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on these matters.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

